Opinion issued April 2, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00566-CR
                             ———————————
                        DUSTIN CHANDLER, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 344th District Court
                          Chambers County, Texas
                         Trial Court Case No. 14867



                           MEMORANDUM OPINION

      Appellant, Dustin Chandler, pleaded guilty to the offense of aggravated

sexual assault of a child, 1 and the trial court deferred adjudication of his guilt and


1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(B) (Vernon 2011).
placed him on community supervision. The State subsequently filed a motion to

adjudicate appellant’s guilt, alleging several violations of the conditions of his

community supervision. After hearing evidence on the motion, the trial court

found appellant guilty of the offense of aggravated sexual assault of a child and

assessed his punishment at confinement for twenty years.

      Appellant’s counsel on appeal has filed a brief stating that the record

presents no reversible error and the appeal is without merit and is frivolous. See

Anders v. California, 368 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and detailing why there are no arguable grounds for reversal. Id.; see also

High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). The brief also

reflects that counsel delivered a copy of the brief to appellant and advised appellant

of his right to file a pro se response. See Stafford v. State, 813 S.W.2d 503, 510

(Tex. Crim. App. 1991).

      When this Court receives an Anders brief from a defendant’s court-

appointed appellant counsel, we conduct a review of the entire record to determine

whether the appeal is frivolous, i.e., whether it presents any arguable grounds for

appeal. See Anders, 386 U.S. at 744, S. Ct. at 1400; Stafford, 813 S.W.2d at 511.

An appeal is frivolous when it does not present any argument that could

“conceivably persuade the court.” In re Schulman, 252 S.W.3d 403, 407 n.12

                                          2
(Tex. Crim. App. 2008). In conducting our review, we consider the appellant’s pro

se response, if any, to his counsel’s Anders brief. See Bledsoe v. State, 178 S.W.3d
824, 826 –27 (Tex. Crim. App. 2005).

      Appellant has filed a pro se response, arguing that he received ineffective

assistance of counsel because the evidence is legally insufficient to support the trial

court’s findings that he violated the terms of his community supervision by

committing three separate offenses of stalking, committing the offense of

harassment, failing to pay his court costs or probationary fees, and failing to fulfill

certain community service requirements. Having reviewed the record, counsel’s

brief, and appellant’s pro se response, we agree that there is no reversible error and

the appeal is frivolous and without merit. See id.

      We affirm the judgment of the trial court. We grant appellate counsel’s

motion to withdraw. 2 See Stephens v. State, 35 S.W.2d 770, 771–72 (Tex. App.—

Houston [1st Dist.] 2000, no pet.) (per curiam). Counsel must immediately send

the required notice and file a copy of the notice with the Clerk of this Court. See

TEX. R. APP. P. 6.5(c).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 827; Downs v. State, 137 S.W.3d
837, 842 n.2 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).
                                           3
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4